CROTHERS, Justice,
concurring in the result.
[¶ 35] I agree the Court has reached the correct result under Lakota Girl Scout Council, Inc. v. Havey Fund-Raising Mgmt., Inc., 519 F.2d 634 (8th Cir.1975), and our precedent by the majority of the Court. That said, we do not reach the question here but, for me, it is an open question whether Lakota Girl was correctly decided. I already have written about why I believe North Dakota courts are too easily piercing corporate veils and too easily finding alter egos. See Axtmann v. Chillemi, 2007 ND 179, 740 N.W.2d 838 *427(Crothers, J., concurring in part and dissenting in part).
[¶ 36] DANIEL J. CROTHERS.